Citation Nr: 0500515	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-07 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to secondary service connection for 
hypertension.

3.  Entitlement to secondary service connection for a 
duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 RO decision that 
denied entitlement to service connection for PTSD.  This 
matter also comes before the Board on appeal from an October 
2002 RO decision that denied entitlement to service 
connection for hypertension and a duodenal ulcer.  At an 
August 2003 Decision Review Officer (DRO) conference, the 
veteran notified VA that his claims of entitlement to service 
connection for hypertension and a duodenal ulcer where based 
solely of the theory that they were caused by his PTSD.  
Therefore, the Board has characterized these issues as 
reported above.  In March 2004, the appeal was remanded to 
provide the veteran an opportunity to testify at a 
videoconference hearing he had requested after the appeal was 
certified to the Board.  In September 2004, the veteran 
testified at a videoconference hearing before the 
undersigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

PTSD

The veteran's DD Form 214 shows his primary military 
occupational specialty was that of a light weapons 
infantryman, and had verified service in Vietnam.  In 
addition, his VA treatment records show a diagnosis of PTSD 
made by his counselors.  Furthermore, the VA treatment 
records, as well as his personal hearing testimony, contain 
stressor information.  

The veteran's claimed stressors include events that he 
reported happened while serving with B Company, 1st 
Battalion, 327th Infantry Division, 101st Airborne in the 
Republic of Vietnam from April to July 1969 in the area 
around Phu Bai and include:  seeing friends killed in combat; 
being on patrol when the point man stepped on a land mine and 
was blown-up; being subject to rocket, mortar, and sniper 
attack while at base; seeing fellow solders blow-up a dead 
body with a land-mine; killing enemy soldiers while in 
combat; bringing dead enemy soldiers back to camp to get an 
accurate body count; after passing out while on patrol 
because of headaches, having a solders named "Flynn" shoot 
at him with an M60 which shot left a powder burn on his face; 
sustaining minor shell fragment wounds to the legs; and 
having to come home early because and finding out that some 
of the friends that he left behind were later killed. 

Given the above facts, the Board finds that VA's duty to 
assist also includes obtaining and associating with the 
record the veteran's service personnel records from the 
National Personnel Records Center (NPRC) in order to document 
his dates of service in the Republic of Vietnam and his units 
of assignment during this time.  See 38 U.S.C.A. § 5103A(b).  

The Board acknowledges that the veteran's stressor 
information is sparse.  Nonetheless, with the evidence that 
is available, the Board reads M21-1, Part VI, Ch. 11.37(f)(3) 
and (4) as requiring VA, before adjudicating the claim, to 
first send his stressor information to USASCRUR and ask if 
they can verify any of the stressors.  Since this has not 
been done, another remand to do so is required.  See 
38 U.S.C.A. § 5103A(b).    

Duodenal Ulcer and Hypertension

If the RO grants the veteran's claim of service connection 
for PTSD, the veteran must be afforded a VA examination to 
determine the nature and etiology of his duodenal ulcer and 
hypertension to include whether PTSD caused or aggravated 
such.  38 U.S.C.A. § 5103A(d) (West 2002).  

VA must also obtain and associate with the record all 
adequately identified records.  In this regard, the record 
does not show that the RO obtained and associated with the 
claims file the medical records generated in connection with 
the veteran's Social Security Administration (SSA) disability 
claim, partial copies of which he filed with the RO during 
the pendency of his appeal.  Therefore, a remand to request 
these records is needed.  

The Board also notes that a review of the record on appeal 
shows that the veteran reported, and or the record shows, 
that he received medical care at the Dorn, Charleston, and 
Salisbury VA Medical Centers.  However, all of his post-
October 1970 treatment records from these facilities do not 
appear in the claims file.  Likewise, while the veteran 
testified that he received treatment for his ulcer at Tuomey 
Regional Hospital in Sumter, South Carolina and at General 
Hospital in Columbia, South Carolina, VA has not had an 
opportunity to undertake a search for these records.  
Therefore, on remand, a request for all of these records 
should also be undertaken by the RO.  38 U.S.C.A. § 5103A(b).

Lastly, given the above development and VA's duty to notify 
the veteran of what part of that evidence is to be provided 
by him and what part VA will attempt to obtain for him, on 
remand, the RO should continue to provide him with updated 
VCAA notices.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with in Quartuccio; 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, 
notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
PTSD and secondary service connection for 
hypertension and a duodenal ulcer.  The 
letter must: (1) notify the claimant of 
the information and evidence not of 
record that is necessary to substantiate 
his claims; (2) notify him of the 
information and evidence that VA will 
seek to provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  The RO, after obtaining from the 
veteran all needed authorizations, should 
obtain and associate with the claims file 
all of his post-October 1970 records that 
have not already been associated with the 
claims file from the Dorn, Charleston, 
and Salisbury VA Medical Centers, Tuomey 
Regional Hospital in Sumter, South 
Carolina, and General Hospital in 
Columbia, South Carolina as well as all 
of his records from any other facility he 
identifies.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  The RO should contact NPRC and 
request a complete copy of the veteran's 
service personnel records.  

5.  The RO should contact the veteran and 
request that he provide the approximate 
dates, within a three month time period, 
of the events he described took place 
while in the Republic of Vietnam as well 
as, for each event, his unit of 
assignment at that time and the names, 
ranks, and units of assignments of the 
killed in action and wounded in action as 
well as any witnesses.  The veteran 
should also be notified that, without 
this information, it would be nearly 
impossible to verify his stressors. 

6.  The RO must send all stressor 
information that is on file to USASCRUR 
and ask if they can verify it.  This 
action must be completed regardless of 
whether the veteran responds to the 
request for additional stressor 
information (discussed above). 

7.  If USASCRUR verifies any of the 
veteran's stressors, the RO should 
schedule him for a VA psychiatric 
examination.  The claims folder is to be 
made available to the examiner for review 
in conjunction with the examination.  
After a review of the record on appeal 
and the examination of the veteran, the 
examiner should provide an opinion as to 
whether the veteran has PTSD.  If he 
does, the examiner should opine as to 
whether it is at least as likely as not 
that the veteran's PTSD was caused by any 
of his verified stressors. 

8.  If the RO grants the veteran's claim 
of entitlement to service connection for 
PTSD, they should schedule the veteran 
for a VA hypertension examination.  The 
claims folder is to be made available to 
the examiner for review in conjunction 
with the examination.  After a review of 
the record on appeal and the examination 
of the veteran, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD caused and/or aggravated his 
hypertension.

9.  If the RO grants the veteran's claim 
of entitlement to service connection for 
PTSD, they should schedule the veteran 
for a VA gastrointestinal examination.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  After a review of 
the record on appeal and the examination 
of the veteran, the examiner should 
provide an opinion as to whether the 
veteran currently has a duodenal ulcer 
and, if so, whether it is at least as 
likely as not that the veteran's PTSD 
caused and/or aggravated the duodenal 
ulcer.

10.  Thereafter, following any other 
appropriate development, the RO should 
review the claims.  If any of the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of any 
additional evidence submitted, all 
applicable laws and regulations, and the 
reasons for the decision.  If the veteran 
should fail to show for any of the VA 
examinations without good cause, the 
Supplemental Statement of the Case should 
include reference to 38 C.F.R. § 3.655.  
They should then be afforded an 
applicable time to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


